               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 CRYSTAL L. HOLTZ,

                      Plaintiff,
                                                   Case No. 19-CV-1646-JPS
 v.

 CALEB FROSTMAN,

                      Defendant.
                                                                    ORDER

       The plaintiff, Crystal L. Holtz (“Holtz”), proceeds in this litigation

pro se and in forma pauperis. (Docket #1, #2, and #10). On December 18, 2019,

the Court screened her amended complaint pursuant to 28 U.S.C. §

1915(e)(2)(B), which applies to actions filed by plaintiffs who proceed in

forma pauperis. (Docket #10). The Court dismissed Holtz’s claim under the

Americans with Disabilities Act (“ADA”) because Holtz did not allege what

her disability is or how she was denied the services of a public entity. Id. at

4. However, the Court permitted Holtz’s lawsuit to proceed on her due

process claim, in which Holtz alleges that she was not allowed to cross-

examine a key witness in her unemployment benefits hearing. Id. at 4–6. As

to that claim, the Court substituted into the case a more appropriate

defendant, Caleb Frostman (“Frostman”), the Secretary of the Wisconsin

Department of Workforce Development (“WDWD”). Id. at 6. The Court

then instructed Holtz to notify the Court whether she would serve

Frostman herself or, alternatively, whether she wanted the Court to order

the U.S. Marshal to serve Frostman on Holtz’s behalf. Id. at 7.
       On January 6, 2020, instead of notifying the Court of her service

choice, Holtz filed a notice of appeal. (Docket #11). It appears from her

notice that Holtz disagrees with the Court’s dismissal of her ADA claim. Id.

But the Court’s screening order is not appealable, because an order that

dismisses fewer than all claims in a lawsuit is not a final order. An

attempted appeal of such an order is procedurally improper and thus fails

to divest the Court of jurisdiction and authority to continue with the

case. See JPMorgan Chase Bank, N.A. v. Asia Pulp & Paper Co., Ltd., 707 F.3d

853, 860 n.7 (7th Cir. 2013); Wis. Mut. Ins. Co. v. United States, 441 F.3d 502,

504–05 (7th Cir. 2006); Kaszuk v. Bakery & Confectionery Union & Indus. Int’l

Pension Fund, 791 F.2d 548, 558–59 (7th Cir. 1986).

       Further, the Court in its December 18 screening order invited Holtz

to file a second amended complaint correcting the deficiencies in her ADA

claim if she so chose. (Docket #10 at 4, 6–7). Specifically, Holtz can file a

second amended complaint that includes an ADA claim if she can allege

what her disability is and how she was denied the benefit or the services a

public entity because of her disability. Id. at 4. If she cannot, or does not

wish to, file a second amended complaint that includes those allegations,

the case will move forward with her due process claim only.

       With this confusion now cleared, the Court will again instruct Holtz

to serve her amended complaint on Defendant Frostman. She can do this in

one of two ways. She may obtain service on her own accord, or she may ask

the Court to order service by the U.S. Marshal. If Plaintiff wishes to effect

service herself, she should file a request for the Clerk of the Court to issue

a service packet to her. If she desires service by the U.S. Marshal, she must

file a letter with this Court asking for an appropriate order. The current fee

for waiver-of-service packages is $8.00 per item mailed. The full fee


                                  Page 2 of 3
schedule is provided at 28 C.F.R. §§ 0.114(a)(2), (a)(3). Plaintiff shall either

request a service packet from the Clerk of Court or an order for U.S. Marshal

service within ten (10) days of the entry of this Order.

       Accordingly,

       IT IS ORDERED that Plaintiff shall file, within ten days, a notice

indicating which method of service she desires.

       Dated at Milwaukee, Wisconsin, this 8th day of January, 2020.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                                  Page 3 of 3
